                                                   Case 5:17-cv-02514-JGB-SHK Document 195 Filed 09/27/19 Page 1 of 2 Page ID #:2776




                                                            1

                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8                        UNITED STATES DISTRICT COURT
                                                            9         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           10
                                                                RAUL NOVOA, JAIME CAMPOS                        Case No. 5:17-cv-02514-JGB-SHKx
                                                           11   FUENTES, ABDIAZIZ KARIM, and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                RAMON MANCIA, individually and on
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                behalf of all others similarly situated,
                                                           13
AKERMAN LLP




                                                                                   Plaintiffs,                  ORDER GRANTING
                                                           14                                                   STIPULATION TO EXTEND
                                                                      vs.                                       TIME TO RESPOND TO THIRD
                                                           15                                                   AMENDED COMPLAINT
                                                                THE GEO GROUP, INC.,
                                                           16
                                                                                 Defendant.
                                                           17
                                                                THE GEO GROUP, INC.,                            TAC filed: September 16, 2019
                                                           18                                                   Current response date: September
                                                           19                    Counter-Claimant,              30, 2019
                                                                                                                New response date: October 14,
                                                           20         vs.                                       2019
                                                           21   RAUL NOVOA, JAIME CAMPOS
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           22   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated,
                                                           23
                                                                                 Counter-Defendant.
                                                           24

                                                           25         This Court, having considered the Parties’ Stipulation to Extend Time to Respond
                                                           26   to Third Amended Complaint, and good cause appearing therefore, hereby approves the
                                                           27   Stipulation and ORDERS as follows:
                                                           28
                                                                                                           1                   CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                       ORDER
                                                   Case 5:17-cv-02514-JGB-SHK Document 195 Filed 09/27/19 Page 2 of 2 Page ID #:2777




                                                            1         Defendant may file its response to Plaintiffs’ Third Amended Complaint, through
                                                            2   and including October 14, 2019.
                                                            3         IT IS SO ORDERED.
                                                            4

                                                            5                      27th
                                                                      Dated: this ______day     September 2019.
                                                                                            of __________,
                                                            6

                                                            7                                                 _______________________________
                                                            8
                                                                                                              Hon. Jesus G. Bernal
                                                                                                              United States District Judge
                                                            9

                                                           10

                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                          2                   CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                      ORDER
